                                          Case 4:21-cv-03346-YGR Document 21 Filed 07/30/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ZIMMERMAN,                                   Case No. 4:21-cv-3346-YGR
                                                          Plaintiff,                       ORDER GRANTING IN PART AND DENYING
                                   8
                                                                                           IN PART DEFENDANT’S MOTION TO
                                                 v.
                                   9                                                       DISMISS
                                  10     THE GUARDIAN LIFE INSURANCE
                                         COMPANY OF AMERICA,                               Dkt. No. 13
                                  11                Defendant.
                                  12          Plaintiff Marc Zimmerman (“Zimmerman”) brings this action against defendant The
Northern District of California
 United States District Court




                                  13   Guardian Life Insurance Company of America (“Guardian”), based on Guardian’s miscalculation
                                  14   and misinformation of Zimmerman’s benefits under his former employer’s benefit plan.
                                  15   Zimmerman brings five causes of action: (1) recovery of employee benefits under 29 U.S.C. §§
                                  16   1132(a)(1)(B); (2) equitable relief under 29 U.S.C. §§ 1132(a)(3); failure to produce documents
                                  17   under 29 U.S.C. §§ 1-24(b)(4); (4) negligent misrepresentation; and (5) intentional infliction of
                                  18   emotional distress. (Dkt. No. 1.)
                                  19          Now before the Court is Guardian’s motion to dismiss Zimmerman’s third, fourth, and
                                  20   fifth causes of action. (Dkt. No. 13.) The matter was fully briefed by the parties. (See also Dkt.
                                  21   Nos. 14 and 15.)
                                  22          Having carefully considered the papers submitted, the pleadings in this action, the oral
                                  23   argument that took place during the July 27, 2021 hearing, and for the reasons set forth below, the
                                  24   Court GRANTS IN PART AND DENIES IN PART Guardian’s motion to dismiss.
                                  25          With regards to Zimmerman’s third cause of action for failure to produce documents, the
                                  26   Court GRANTS Guardian’s motion to dismiss this claim because Zimmerman has failed to allege
                                  27   facts sufficient to show that Guardian is a plan administrator, and Section 1132(c)(1) only applies
                                  28   to plan administrators. See Cline v. Indus. Maint. Eng’g & Contracting Co., 200 F.3d 1223, 1234
                                          Case 4:21-cv-03346-YGR Document 21 Filed 07/30/21 Page 2 of 3




                                   1   (9th Cir. 2000) (“only the plan ‘administrator’ can be held liable for failing to comply with the

                                   2   reporting and disclosure requirements.); see also Vaught v. Scottsdale Healthcare Corp. v. Health

                                   3   Plan, 546 F.3d 620, 633 (9th Cir. 2008) (holding that plaintiff’s claim under Section 1132(c)

                                   4   failed as a matter of law when the claim was brought against the plan and not the plan’s

                                   5   administrator). Thus, the Court DISMISSES Zimmerman’s third cause of action WITHOUT

                                   6   PREJUDICE.1 Should discovery reveal additional facts that would change the analysis,

                                   7   Zimmerman may bring a timely motion to amend.

                                   8          As for Zimmerman’s negligent misrepresentation and intentional infliction of emotional

                                   9   distress claims (“state law claims”), the Court finds that those claims are not preempted under

                                  10   ERISA because they are based on common law negligence principles and “do not have a

                                  11   ‘reference to or connection with’ an ERISA plan.” Bafford v. Northrop Grumman Corp., 994 F.3d

                                  12   1020, 1032 (9th Cir. 2021) (finding the plaintiffs’ state law negligence and negligent
Northern District of California
 United States District Court




                                  13   misrepresentation claims were not preempted by ERISA.) In Bafford, recent retirees brought

                                  14   statutory and state law claims against their former employer, the plan administrator, and a third-

                                  15   party company retained to calculate the projected benefits. Id. at 1024. Defendants moved to

                                  16   dismiss the state law claims on preemption grounds. Id. In finding that the state law claims were

                                  17   not preempted, the Ninth Circuit looked at the general principles of whether the claims “relate to”

                                  18   or had a “connection with” an ERISA plan. Id. at 1031-32. The Ninth Circuit also looked at the

                                  19   nature of the task at hand—the calculation of pension benefits—and determined that such task was

                                  20   non-fiduciary in nature, and thus, not preempted under ERISA. Id. at 1031. The Ninth Circuit

                                  21   held that the “calculation of pension benefits is a ministerial function that does not have a

                                  22   fiduciary duty attached to it.” Id. at 1028. The Court then went on to hold that “even if [the third-

                                  23   party company] were a functional fiduciary with respect to some of its actions, it would not have

                                  24   been acting as a fiduciary when performing calculations according to the [p]lan formula.” Id.

                                  25   (citing Acosta v. Brian, 910 F.3d 502, 517 (9th Cir. 2018); “ERISA requires that the fiduciary with

                                  26   two hats wear only one at a time, and wear the fiduciary hat when making fiduciary decisions.”)

                                  27
                                              1
                                  28          However, the Court questions whether the request documents fall under the category of
                                       documents governed under Section 1132(a)(1).
                                                                                    2
                                          Case 4:21-cv-03346-YGR Document 21 Filed 07/30/21 Page 3 of 3




                                   1   In holding that the claims were not preempted the Ninth Circuit noted that “holding both that the

                                   2   [defendant’s] calculations were not a fiduciary function and that the state law claims are

                                   3   preempted would deprive plaintiffs of a remedy for a wrong they allege without examination of

                                   4   the merits of their claim. Broadly, this would be inconsistent with ERISA’s purpose.” Id. at 1031.

                                   5   In essence, the Ninth Circuit looked not at whether the defendant was a fiduciary itself, but

                                   6   whether a fiduciary duty attached to the task that the defendant was undertaking. Id. Having

                                   7   found that a fiduciary duty does not attach to the calculation of benefits, the Ninth Circuit held that

                                   8   claims arising from defendant’s miscalculation of benefits were not preempted under ERISA. Id.

                                   9          In an attempt to distinguish Bafford, Guardian argues that the Bafford’s teachings do not

                                  10   apply here because: (1) in Bafford the plaintiff brought the claim for misrepresentation in the

                                  11   alternative to the ERISA claim, and (2) plaintiff’s claims were against a non-fiduciary service

                                  12   provider. Guardian’s first point is moot. During the hearing, counsel for Zimmerman clarified,
Northern District of California
 United States District Court




                                  13   and the Court understands, that Zimmerman’s state law claims were being brought in the

                                  14   alternative to the fiduciary duty claims. As to the second point, Guardian tries to make a

                                  15   distinction that does not exist. Bafford’s preemption analysis did not turn on whether the

                                  16   defendant was a fiduciary, but whether a fiduciary duty attached to the task at hand. Zimmerman

                                  17   has plead a plausible act similar to that in Bafford. Thus, Guardian’s attempt to distinguish

                                  18   Bafford fails. Applying Bafford to this case, the Court finds that Zimmerman’s negligent

                                  19   misrepresentation and intentional infliction of emotional distress claims are not preempted under

                                  20   ERISA. Thus, the Court DENIES Guardian’s motion to dismiss these claims. The Court further

                                  21   DENIES Guardian’s request to strike Zimmerman’s request for a jury trial as moot.

                                  22          Guardian shall file an answer to Zimmerman’s complaint within twenty-one (21) days

                                  23   from the date of this Order.

                                  24          This Order terminates Docket Number 13.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 30, 2021
                                                                                        ______________________________________
                                  27
                                                                                             YVONNE GONZALEZ ROGERS
                                  28                                                        UNITED STATES DISTRICT JUDGE

                                                                                         3
